   Case 1:19-mc-00145-TSC Document 233 Filed 09/08/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

  PLAINTIFF’S EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION
      Plaintiff, William LeCroy, pursuant to Federal Rule of Civil Procedure 65 and

 Local Civil Rule 65.1, hereby moves the Court to issue a preliminary injunction barring

 Defendants from proceeding with any execution of Plaintiff unless and until certain

 conditions of Georgia statutory law, incorporated and required by 18 U.S.C. § 3596(a),

 are satisfied. Because the execution of Mr. LeCroy, scheduled for Tuesday, September

 22, does not as currently planned comply with those binding requirements, this Court

 should resolve this motion on an emergency basis, in order to enjoin an illegal execution.

                                                1.

      Plaintiff moves the Court to issue an immediate preliminary injunction barring

 Defendants from proceeding with the execution of Plaintiff in any manner that fails to

 satisfy the binding requirements of Georgia law, as mandated by 18 U.S.C. § 3596(a)

 and O.C.G.A. §§       17-10-40, 17-10-41, and Georgia Rule 480-11-.01(6).            The

 contemplated implementation of a death sentence against Plaintiff on September 22,

 2020, under current federal regulations and the federal lethal injection protocol

 announced in July, 2019, (hereinafter the 2019 Protocol) will violate the mandates of
                                            1
   Case 1:19-mc-00145-TSC Document 233 Filed 09/08/20 Page 2 of 4




 federal (and incorporated Georgia law), including, inter alia, the following particulars:

      1. The requirement that two physicians must be present at the execution to

          determine when death supervenes;

      2. The requirement of binding procedures relating to the circumstances in which

          a previously-set time period for an execution passes by reason of a stay of

          execution, including requirements that a court set a specific seven-day period

          for a rescheduled execution and that notice of the new execution date be

          provided to counsel of record, which have not been complied with regard to

          federal executions to date; and

      3. The requirement that the compounder obtain a prescription to make and provide

          any drug that will be used in lethal injection executions.

                                                 2.

      Plaintiff further moves the Court to issue a preliminary injunction barring

Defendants from proceeding with an execution pending the resolution of this challenge

to the Defendants’ use of the federal lethal injection protocol in “The 2019 Protocol” in

the implementation of his death sentence, which contravenes the mandatory

requirements set out under Georgia law.

                                            3.

      Plaintiff further relies in support of his Motion for a Preliminary Injunction on the

attached Memorandum of Points and Authorities.

                                            4.

      As explained in more detail in the Memorandum filed herewith, Plaintiff is likely

to succeed on the merits of his claims that the proposed execution violates the mandate


                                            2
    Case 1:19-mc-00145-TSC Document 233 Filed 09/08/20 Page 3 of 4




of 18 U.S.C. § 3596 (a) that the procedure follow binding Georgia law, O.C.G.A. §§

17-10-40, 17-10-41, and Georgia Rule 480-11-.01(6), and that the Defendants’ use of

the 2019 Protocol in the implementation of his death sentence violates the

Administrative Procedure Act (APA) and the Take Care Clause of the U.S. Constitution,

art. II, § 3. Moreover, Plaintiff is likely to suffer irreparable injury in the absence of an

injunction, and the equities weigh in his favor. Accordingly, Plaintiff satisfies this

Court’s standard for the issuance of a preliminary injunction.

                                              5.

      Plaintiff attaches a proposed Order in addition to his Memorandum of Points and

Authorities, and seeks oral Argument and an expedited hearing. Pursuant to Local

Civil Rule 7 (m), the undersigned has been unable to confer with counsel for the

Defendants, who were only recently served with the Complaint, in order to determine

their position on the relief sought in this motion, but based on past interactions, Plaintiff

is confident that Defendants oppose the relief being requested herein.

      Dated: September 8, 2020                 Respectfully submitted,

                                               ___/s/ Gregory S. Smith______________
                                               Gregory S. Smith (DC Bar #472802)
                                               Law Offices of Gregory S. Smith
                                               913 East Capitol Street, S.E.
                                               Washington, D.C. 20003
                                               Telephone: (202) 460-3381
                                               Email: gregsmithlaw@verizon.net

                                               ___/s/ John R. Martin ______________
                                               John R. Martin (pro hac vice pending)
                                               Martin Brothers P.C.
                                               1099 St. Louis Place
                                               Atlanta, GA 30306
                                               Telephone: (404) 433-7446
                                               Email: jack@martinbroslaw.com
                                               Attorneys for Plaintiff William LeCroy


                                              3
     Case 1:19-mc-00145-TSC Document 233 Filed 09/08/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document is being served upon all counsel of

record through this Court’s Electronic Case Filing (ECF) system.

        This 8th day of September 2020.

                                                 _/s/ Gregory S. Smith_________
                                                 Gregory S. Smith
                                                 gregsmithlaw@verizon.net




                                                4
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

        PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
        IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION

       This memorandum is respectfully submitted in support of Plaintiff William

LeCroy’s motion pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1

for entry of a Preliminary Injunction enjoining Defendants from proceeding with his

execution, currently scheduled for Tuesday, September 22, 2020, on the ground that it does

not comport with federal (and incorporated Georgia statutory) law, and would thus represent

an illegal execution. Plaintiff also moves for a Preliminary Injunction pending resolution

of the claims raised in his Complaint that Defendants’ use of the federal lethal injection

protocol announced in July 2019 (the 2019 Protocol) in the implementation of his death

sentence violates Section § 3596(a) of the Federal Death Penalty Act (“FDPA”), 18 U.S.C.

§ 3591 et seq., the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq., and the

Take Care Clause of the U.S. Constitution. U.S. Const., art. II, § 3 (“Take Care Clause”).

       As explained below, Plaintiff LeCroy is likely to succeed on the merits of his claims,

and he will also suffer irreparable harm should injunctive relief be denied; the balance of

the equities and the public interest, moreover, weigh in his favor.
                                              1
      Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 2 of 25




I.       BACKGROUND

         The underlying facts of the crime that brought Mr. LeCroy to death row are not in

dispute. On October 7, 2001, he broke into the home of Joann Tiesler, raped and murdered

her, and fled in her car to the Canadian border where he was arrested two days later. He

was indicted on a single count of violating 18 U.S.C. § 2119(3) (carjacking), namely, taking

a motor vehicle that had been transported, shipped and received in interstate commerce,

with the intent to cause death and serious bodily harm, from the person and presence of

Joann Tiesler by force and violence resulting in her death. United States v. LeCroy, 441 F.3d

914 (11th Cir. 2006). The conviction and death sentence were affirmed on direct appeal.

Id.

         Mr. LeCroy next filed a Motion to Vacate, Set Aside or Correct Sentence, pursuant

to 28 U.S.C. § 2255. See LeCroy, No. 2:02-CR-00038-RWS-JCF, Doc. No. 493 (N.D. Ga.

April 22, 2008). The primary focus of that motion was a claim of ineffective assistance of

trial counsel for counsels’ failure to present any evidence of Mr. LeCroy’s mental illness

and his delusional thinking that led to the commission of this offense. United States v.

LeCroy, Nos. 2:02-CR-00038-RWS-SSC, 2:08-CV-2277-RWS, 2012 WL 1114238 (N.D.

Ga. Mar. 30, 2012). The Eleventh Circuit affirmed the District Court’s denial of relief, and

the U.S. Supreme Court denied certiorari. LeCroy v. United States, 739 F.3d 1297 (11th Cir.

2014), cert denied, 575 U.S. 904 (2015).

         On July 31, 2020, Mr. LeCroy received a letter from the Warden of FCI Terre Haute,

informing him that his execution date had been set for September 22, 2020.

         Mr. LeCroy’s death sentence is to be implemented under supervision of the U.S.

Marshal in the manner prescribed by the law of Georgia, the state in which his sentence

                                             2
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 3 of 25




was imposed, pursuant to 18 U.S.C. § 3596(a). Defendants, however, plan to carry out his

execution using a lethal injection protocol—the 2019 Protocol—which fails to comply with

binding Georgia law in significant respects. A brief history of the application of the federal

death penalty, which provides an important backdrop to and context for the grave violations

of law set forth in Mr. LeCroy’s Complaint, follows.

           History and Background of Implementation of the Federal Death Penalty

           Beginning in 1937, Congress required federal executions to be conducted in the

manner prescribed by the state of conviction. See 50 Stat. 304 (formerly 18 U.S.C. §

542 (1937)), recodified as 62 Stat. 837 (formerly 18 U.S.C. § 3566) (the “1937 Act”). The

United States Marshals Service (“USMS”) supervised the implementation of federal

executions pursuant to the 1937 Act.

           The death penalty, as practiced in the United States, was briefly held

unconstitutional. See Furman v. Georgia, 408 U.S. 238 (1972). The Supreme Court’s

decision in Gregg v. Georgia, 428 U.S. 153 (1976), reaffirmed the constitutionality of the

death penalty.

           In 1984, Congress repealed the 1937 Act, leaving the federal government

without a mechanism for carrying out executions. In 1988, Congress passed the Anti-

Drug Abuse Act, which reinstated the death penalty for certain federal crimes but did not

specify a procedure for implementation.

           In 1992, the DOJ published a proposed rule seeking to “establish[]

procedures” for carrying out federal death-penalty sentences. See Implementation of Death

Sentences in Federal Cases, 57 Fed. Reg. 56,536 (Nov. 30, 1992) (to be codified at 28

C.F.R. pt. 26). The DOJ received and considered comments from (among others) medical

                                              3
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 4 of 25




associations, physicians, criminal defense attorneys, and advocates for prisoners’ rights.

Then, in early 1993, the DOJ issued a set of regulations, referred to as the “Final Rule,”

that purported to establish a protocol for carrying out the executions of prisoners

“sentenced to death for commission of an offense described in any federal statute.” 28

C.F.R. § 26.1. The Final Rule provided that executions would take place at a federal

prison by “intravenous injection of a lethal substance.” Id. § 26.3(a)(4). The Final Rule

provided little detail about the manner of execution and did not identify the drug or

drugs to be used in executions. In addition, the Final Rule did not provide for any role

for the USMS in connection with the implementation of death sentences.

           In 1994, Congress enacted the FDPA, establishing that federal death sentences

shall be implemented as follows:

               When the [death] sentence is to be implemented, the
               Attorney General shall release the person sentenced to death
               to the custody of a United States marshal, who shall
               supervise implementation of the sentence in the manner
               prescribed by the law of the State in which the sentence is
               imposed.

18 U.S.C. § 3596(a). The FDPA superseded the Justice Department’s Final Rule and once again

assigned to the USMS sole responsibility and authority to supervise the implementation of

federal death sentences – and contrary to those DOJ regulations, also explicitly returned to

the requirement that federal executions must take place in the manner prescribed by law in

the state of conviction.

           The FDPA provides only one exception to this “law of the State” requirement:

“If the law of the State does not provide for implementation of a sentence of death, the

court shall designate another State, the law of which does provide for the implementation


                                             4
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 5 of 25




of a sentence of death, and the sentence shall be implemented in the latter State in the

manner prescribed by such law.” 18 U.S.C. § 3596(a). The FDPA therefore does not

provide for, contemplate or allow, the establishment of a separate, uniform federal

execution protocol or procedure. The language of the FDPA also does not grant any

authority to the BOP to create a uniform federal execution protocol, set execution dates,

times, or places, or administer executions.

           Following enactment of the FDPA in 1994, there were several legislative

attempts, all supported by the DOJ and the BOP, to amend the FDPA to eliminate this

requirement that death sentences must be implemented “in the manner prescribed by the law

of the State in which the sentence is imposed,” and, instead, to grant authority to the BOP

to devise and implement procedures and            protocols for the executions of prisoners

sentenced under the FDPA. All of those efforts failed. None of the proposed amendments

to the FDPA were enacted by Congress, and the FDPA continues to require the federal

government to carry out executions in the manner prescribed by the law of the state in

which the prisoner’s sentence was imposed, and continues to assign sole authority and

responsibility to the USMS to supervise the implementation of federal death sentences.

           Despite this legislative mandate, in 2004, the DOJ, without notice or comment,

adopted a new BOP Execution Protocol for carrying out federal death penalty sentences

(the “2004 Protocol”). The 2004 Protocol included additional detail about how executions

would be administered, but was silent about the drug or drugs to be used in executions.

           In December 2005, several individuals under federal death sentence initiated a

lawsuit challenging the 2004 Protocol as violating the APA, the F D P A , and their

rights pursuant to the Fifth and Eighth Amendments of the U.S. Constitution. This

                                              5
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 6 of 25




Court issued preliminary injunctions preventing the executions of those individuals during

the pendency of that litigation.

            While that litigation was pending, the BOP updated the 2004 Protocol by

issuing addenda in 2007 and 2008 (the “2008 Addendum”). The 2008 Addendum

specified that executions would be carried out using three drugs: sodium pentothal,

pancuronium bromide, and potassium chloride. (The 2004 Protocol and 2008 Addendum

will collectively be referred to herein as the “2008 Protocol.”). However, in May 2011,

the BOP announced that it did not have the drugs necessary to implement the 2008 Protocol

and was considering revisions to the execution protocol. After the announcement by the

BOP that it was unable to implement the 2008 Protocol, the ongoing litigations were

stayed. For the next eight years, the DOJ submitted quarterly status reports indicating

that protocol revisions were ongoing.

            On July 25, 2019, however, the DOJ suddenly issued a press release

announcing the scheduling of five executions: three within a single week in December

2019, and another two during a single week in January 2020, all to be carried out at USP

Terre Haute pursuant to a unified federal procedure. On the same day, the DOJ announced

that, at the direction of Attorney General Barr, the BOP had, without notice to the general

public, adopted an Addendum (“the 2019 Addendum”) to the existing Protocol. This 2019

Addendum replaced the previous three-drug procedure with a procedure using a five-gram

dose of one drug: pentobarbital.

            On November 13, 2019, the BOP publicly filed an Administrative Record,

including a revised execution protocol—the 2019 Protocol—which replaced the 2008

Protocol. S e e D o c . 3 9 - 1 , A d m i n i s t r a t i v e R e c o r d , R o a n e e t a l . v .

                                                 6
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 7 of 25




Barr,     Case     No.      1:19 -mc-00145-TSC            0874 -0875,          1016-1067

(D.D.C.      Nov.     13,    2019).       (The    A d m i n i s t r a t i v e cord h a s b e e n

supplemented five times since then, including another amendment filed just today.) The

2019 Protocol included the 2019 Addendum and also removed key provisions that had

been included in the 2008 Protocol, including a detailed plan for responding to unexpected

occurrences during executions. On July 31, 2020, the same day that this Plaintiff was

notified of his execution date, the 2019 Protocol was supplemented with a new provision

related to notification of prisoners under death sentence of their execution dates. S e e

Doc.     171,     Defendants’         Notice      of     Fourth        Supplement           to

Administrative Record, Roane et al. v. Barr, Case No. 1:19 -mc-

00145-TSC (D.D.C. July 31, 2020).

           The 2019 Protocol, including the 2019 Addendum and the July 31, 2020

supplemental revisions, constitute DOJ/BOP “statement[s]           of general or particular

applicability and future effect designed to implement, interpret, or prescribe law or

policy or describing the organization, procedure, or practice requirements of an agency.”

5 U.S.C. § 551(4). They are therefore “rule[s],” as defined by the APA. Id.

           The 2019 Protocol was adopted by the BOP and the DOJ without any advance

notice to the Plaintiff or the public. Between the BOP’s May 2011 announcement that it

was unable to implement the 2008 Protocol and the July 25, 2019 announcement of the

2019 Addendum and five scheduled execution dates, neither the DOJ nor the BOP

provided any information to the public or to Plaintiff about the 2019 Protocol, the 2019

Addendum, or any of the other processes or details of any revisions to the execution

protocol that were planned or under discussion or consideration.

                                             7
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 8 of 25




           Implementation of Plaintiff’s Death Sentence Under the 2019 Protocol

           The FDPA expressly provides that a “United States marshal . . . shall

supervise implementation of the sentence in the manner prescribed by the law of the

State in which the sentence is imposed.” 18 U.S.C. § 3596(a). The D.C. Circuit has

interpreted this provision to require that the federal government must follow the “binding”

law of the State in implementing death sentences, which includes state statutes. See In re

Fed. Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106, 130, 132 n.4, 135, 142 &

n.14, 143 & n.15 (D.C. Cir. 2020) (Rao, J., concurring); id. at 124 n.10 (Katsas, J.,

concurring).

           Defendants, in applying the 2019 Protocol in the implementation of Mr.

LeCroy’s death sentence, flout that Congressional directive and violate the FDPA by

purporting to establish and implement for all federal executions a separate and uniform

federal execution protocol that will not follow, and is materially different       from, the

manner prescribed by the law of the State of Georgia, the state in which Plaintiff’s sentence

was imposed. Defendants will utilize the procedures identified in the 2019 Protocol,

instead of the procedures deemed binding under Georgia law where Plaintiff was

sentenced. Even if the 2019 Protocol might give Defendants some discretion to change or

depart from the procedures laid out in the 2019 Protocol in order to implement executions

in the manner prescribed by the laws of the States, Defendants have failed to provide any

notice of which Georgia procedures they will follow and what changes they will make to

comply with the binding Georgia law. And more importantly, the currently-scheduled

September 22, 2020 execution cannot comport with Georgia’s incorporated requirements.



                                             8
   Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 9 of 25




          Binding Georgia law related to the implementation of death sentences contains

mandatory statutory provisions that are not accounted for or that differ significantly from

federal regulations and the 2019 Protocol in significant respects. First, the Georgia death

sentence implementation statute requires that two physicians be present at an execution:

       There shall be present at the execution of a convicted person the superintendent
       of the state correctional institution or a deputy superintendent thereof, at least three
       executioners, two physicians to determine when death supervenes, and other
       correctional officers, assistants, technicians, and witnesses as determined by the
       commissioner of corrections.

See O.C.G.A. 17-10-41 (2010) (emphasis added). Neither the federal regulations related to

implementation of death sentences, 28 C.F.R. Part 26, nor the federal 2019 Protocol,

provides for physician presence at the execution as Georgia statutory law requires.

          Second, the Georgia statute contains binding procedures, relating to the

circumstances in which a previously-set time period for an execution passes by reason of

a stay of execution or otherwise can be rescheduled, the procedures of which diverge from

the federal regulations and 2019 Protocol:

       (a) Where the time period for the execution of any convicted person in a capital
       case has passed by reason of a supersedeas incident to appellate review, a stay of
       execution by the State Board of Pardons and Paroles, or for any other reason, a
       judge of the superior court of the county where the case was tried shall have the
       power and authority to pass an order fixing a new time period for the execution of
       the original sentence without requiring the convicted person to be brought before
       him by a writ of habeas corpus. The order shall be recorded on the minutes of the
       court and a certified copy of the order shall be sent immediately to the convicted
       person's attorney of record, to the Attorney General, and to the superintendent of
       the state correctional institution at the place of execution.
       (b) The new time period for the execution shall be seven days in duration and
       shall commence at noon on a specified date and shall end at noon on a specified
       date. The new time period for the execution fixed by the judge shall commence
       not less than ten nor more than 20 days from the date of the order.


                                              9
    Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 10 of 25




       (c) The Department of Corrections shall set the day and time for execution within
       the time period designated by the judge of the superior court. If the execution is
       not carried out on the day and at the time originally set by the Department of
       Corrections, the Department of Corrections is authorized to set new dates and
       times for execution within the period designated by the judge of the superior
       court.

See O.C.G.A. 17-10-40 (2010). In contrast to these Georgia statutory directives, the

relevant federal regulations and 2019 Protocol leave any rescheduling of the execution date

to the discretion of the BOP Director: “If the date designated for execution passes by reason

of a stay of execution, then a new date shall be designated promptly by the Director of the

Federal Bureau of Prisons when the stay is lifted.” See 28 C.F.R. § 26.3(a)(1); see also Ch.

1, Sec. II(B), BOP Execution Protocol.

           The same Georgia statutory provision also carries implications regarding notice

to the condemned when a previously scheduled execution date passes due to a stay or

otherwise: whereas binding Georgia law requires a court to set a specific seven-day period

for a rescheduled execution, the federal regulation—where a postponement of a previously

scheduled execution date of fewer than 20 days occurs—provides only that “the Warden

shall notify the prisoner as soon as possible.” See 28 C.F.R. § 26.4(a); see also Ch. 1, Sec.

II(C), BOP Execution Protocol (“notice of the new execution date will be given as soon as

possible” by the Warden). The Georgia statue further mandates notice to the attorney of

record, a requirement to which the Defendants did not adhere.1




1
  As became evident during federal executions in July, the Department of Justice has
interpreted its provision to require notice of the day of execution only on the day itself;
with no time provided; and without necessarily providing notice to counsel.
                                             10
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 11 of 25




            In addition, binding Georgia law requires that a compounder of drugs must

obtain a prescription to make and provide a drug.            See Ga. Rule 480-11-.01(6).

Compounding pharmacies must obey that requirement. O.C.G.A. § 26-4-86. The Georgia

Department of Corrections and its compounders adhere to this practice and obtain a

prescription for drugs to be used in lethal injection executions. This requirement further

underscores a concern with the quality of the lethal substance and the humaneness of the

defendant’s execution. The federal government does not adhere to any such practice in its

implementation of sentences of death.

            Under the APA, any agency action that is “not in accordance with [the] law,” “in

excess of statutory jurisdiction, authority, or limitations,” “contrary to constitutional

right, power, privilege, or immunity,” or taken “without observance of procedure required

by law” must be set aside. 5 U.S.C. § 706(2)(A)-(D). Defendants’ intended use of the 2019

Protocol in the implementation of Plaintiff’s death sentence, without accounting for or

complying with binding Georgia law, plainly violates the FDPA and is thus “not in

accordance with [the] law,” and under the APA must be prohibited. See In re FBOP, 955

F.3d at130, 132 n.4, 135, 142 & n.14, 143 & n.15 (Rao, J., concurring); id. at 124 n.10

(Katsas, J., concurring) (upholding FDPA on ground that statute requires adherence to

binding state law). See also id. at 124 n.10 (Katsas, J., concurring) (“To be clear, I agree

with Judge Rao that the FDPA’s reference to ‘law of the State’ covers … state statutes and

binding regulations….      Accordingly, those propositions constitute holdings of this

Court.”).

            The Take Care Clause of the U.S. Constitution also imposes a duty on the

Executive Branch to “take Care that the Laws be faithfully executed.” U.S. Const., art.

                                             11
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 12 of 25




II, § 3. The Take Care Clause forbids the Executive Branch from making acts of

Congress unlawful by refusing to enforce them as written. The Take Care Clause

preserves the principles of separation of powers inherent in the U.S. Constitution by

preventing the Executive Branch from arrogating to itself the legislative power to revoke

or rewrite laws. Here, Defendants’ blatant refusal to enforce the plain and explicit mandate

of the FDPA to comport with binding Georgia law in implementing Mr. LeCroy’s death

sentence violates the Take Care Clause, and therefore this Court must issue a Preliminary

Injunction to prevent an illegal execution.

           Mr. LeCroy has exhausted all available administrative remedies by filing an

Application for Administrative Remedies, or he believes exhaustion is not necessary under

the Prison Litigation Reform Act, 42 U.S.C. § 1997e (because this suit does not challenge

prison conditions, and because there are no available administrative remedies that

could address the challenged constitutional violations).             Mr. LeCroy sought an

Administrative Remedy to the Federal Government’s proposed violation of his rights on

August 15, 2019 and argued that “[t]he method by which the federal government intends

to execute prisoners violates the laws and Constitution of the United States.” The

administrative remedies were denied.

II.    ARGUMENT
       “The purpose of a preliminary injunction is merely to preserve the relative positions

of the parties until a trial on the merits can be held.” Chaplaincy of Full Gospel Churches

v. England, 454 F.3d 290, 297 (D.C. Cir. 2006) (quotation marks omitted). The moving

party must show (1) that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable harm in the absence of relief; (3) that the balance of the equities weighs in his

                                              12
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 13 of 25




favor; and (4) that an injunction is in the public interest. See, e.g., League of Women Voters

of U.S. v. Newby, 838 F.3d 1, 6 (D.C. Cir. 2016).

        That standard is met here: As the foregoing background information

demonstrates, Mr. LeCroy is likely to show, on the merits, that Defendants’ use of the

2019 Protocol in implementing his death sentence fails to comply with the “law of the

State” under the controlling D.C. Circuit opinion, which establishes a requirement that

federal executions must follow mandatory statutory provisions in the state of conviction’s

code (here, Georgia statutory and regulatory law). The scheduled September 22, 2020

execution of Plaintiff therefore constitutes an ultra vires agency action, in violation of the

FDPA (18 U.S.C. § 3596(a)) and the Take Care Clause of the U.S. Constitution (U.S. Const.,

art. II, § 3), and represents agency action not in accordance with the law, and in violation of

the APA. Moreover, Plaintiff will suffer irreparable harm in the absence of the requested

relief; and both the equities and public interest particularly favor enjoining his execution.

See, e.g., League of Women Voters of U.S. at 6. Accordingly, this Court should issue a

Preliminary Injunction.

  III. PLAINTIFF LECROY IS LIKELY TO SUCCEED ON THE MERITS OF
       HIS CLAIMS.
        Plaintiff LeCroy is likely to succeed on his claims that the federal government

must follow those procedures set f or t h under t he Geor g i a s t at ut e a s necessary

to implement a l egal death sentence. The Federal Death Penalty Act (FDPA) explicitly

provides that the U.S. Marshal “shall supervise implementation of the sentence [of death]

in the manner prescribed by the law of the State in which the sentence is imposed.” 18

U.S.C. § 3596(a). The D.C. Circuit i t s e l f has a l r e a d y held that this p r o v i s i o n

requires the federal government to follow any “law of the State” which carries the binding
                                               13
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 14 of 25




force of law, including state statutes. In re Fed. Bureau of Prisons’ Execution Protocol

Cases, 955 F.3d 106, 129-130, 133- 1 3 4 (D.C. Cir. 2020) (Rao, J., concurring); see

also id. at 124 n.10 (Katsas, J., concurring) (joining this portion of Judge Rao’s opinion

to produce a majority “holding[ ]” on this issue). The 2019 Protocol, therefore, must

yield to any state requirements that are part of the “law of the State.” See id. at

112-113; see also id. at 126 n.12 (Katsas, J., concurring).

        A.     It is Highly Likely that Plaintiff LeCroy will Prevail in Requiring that
               the Federal Government Must Follow the Provisions of the Georgia
               Code Requiring the Presence of Two Physicians and Setting Forth
               Procedures for Providing Notice to Plaintiff and His Attorneys of
               Record of any Rescheduled Execution Date in the Manner Required
               by Georgia Law, as the “Law of the State” Under the FDPA.
       The Georgia provisions at issue here—namely found in O.C.G.A. 17-10-40

(2010),17-10-41 (2010), and Ga. Rule 480-11-.01(6)—plainly meet the definition of “law

of the State” and thus apply to the implementation of Plaintiff’s sentence, which was

imposed in the Northern District of Georgia. As described in his Complaint, and as noted

previously, the statutory provisions require “two physicians” to be present at the execution.

See O.C.G.A. 17-10-41. Neither the Federal regulations related to implementation of death

sentences, 28 C.F.R. Part 26, nor the Federal 2019 Protocol, provides for physician

presence at the execution as Georgia statutory law requires. See Complaint ¶43. Therefore,

it is highly likely that Mr. LeCroy will be able to show a material violation of federal law

if the federal government goes forward with its plan to execute Mr. LeCroy under its own

protocol rather than following Georgia’s statutory mandates.

       In addition, as noted previously, the Georgia Code contains binding procedures

relating to circumstances in which a previously-set time period for an execution passes by

reason of a stay of execution or otherwise. See O.C.G.A. 17-10-40. Plaintiff LeCroy is
                                             14
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 15 of 25




likely to prevail in showing that the federal government will not comply with this provision

of Georgia law even though the federal government must abide by the noted provisions in

order to “implement” Plaintiff’s death sentence under § 3596(a). This is so because the

2019 Protocol is either silent on these issues or directly contradicts the Georgia statutory

requirements. Unlike the binding law of Georgia, the relevant federal regulations and 2019

Protocol, for example, leave the rescheduling of the execution date to the discretion of the

BOP Director: “If the date designated for execution passes by reason of a stay of execution,

then a new date shall be designated promptly by the Director of the Federal Bureau of

Prisons when the stay is lifted.” See 28 C.F.R. § 26.3(a)(1); see also Ch. 1, Sec. II(B), BOP

Execution Protocol. Unlike the Georgia statutory requirement, no judge ever set an

execution date for Plaintiff. Georgia’s specified statutory window (a 7-day window that

may begin not less than ten nor more than 20 days from the date of a court order) was

ignored by DOJ and the BOP in unilaterally establishing Plaintiff’s scheduled September

22, 2020 execution date. And, in fact, under this Georgia statutory provision, the DOJ’s

July 31, 2020 Notice is now expired and thus ineffective.

           The same Georgia statutory provision also carries implications regarding

 notice to the condemned when a previously scheduled execution date passes due to a

 stay or otherwise. First, whereas binding Georgia law requires a court to set a specific

 seven-day period for a rescheduled execution, the federal regulation—where a

 postponement of a previously scheduled execution date of fewer than 20 days occurs—

 provides only that “the Warden shall notify the prisoner as soon as possible.” See 28

 C.F.R. § 26.4(a); see also Ch. 1, Sec. II(C), BOP Execution Protocol (“notice of the new

 execution date will be given as soon as possible” by the Warden); Complaint ¶44.

                                             15
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 16 of 25




 Moreover, whereas the Georgia law requires that any such notice must be provided to

 the condemned prisoner’s counsel of record, the federal procedures call for the Warden

 to provide notification to the prisoner only. Id.

           Finally, binding Georgia law requires that a compounder of drugs must obtain

 a prescription to make and provide a drug. See Ga. Rule 480-11-.01(6). Compounding

 pharmacies must obey that requirement. O.C.G.A. § 26-4-86. Upon information and

 belief, the Georgia Department of Corrections and its compounders adhere to this

 practice and obtain a prescription for drugs to be used in lethal injection executions. This

 further underscores a concern with the quality of the lethal substance and the humaneness

 of the defendant’s execution. The federal government does not adhere to any such

 practice in its implementation of sentences of death. See Complaint ¶45.

           It is highly likely Plaintiff LeCroy will prevail on some or all of his claims that

the federal Protocol and practice violate Georgia’s statutory and regulatory provisions. The

federal Protocol simply does not provide for the presence of two physicians. The federal

Protocol and federal practice has not been to obtain a court order for an execution date or

to provide the required notice to inmates (much less counsel) in a manner compliant with

(or even similar to) Georgia law, or using Georgia’s authorized windows of time. And the

federal Protocol fails to require (or provide any reason to believe) that the anticipated

compounding of its identified drug to be used in Plaintiff’s execution will have been validly

obtained pursuant to a prescription. And if any one of these three requirements is unmet,

this scheduled execution will be conducted in violation of Georgia law, and thus be illegal

under 18 U.S.C. § 3596(a).



                                             16
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 17 of 25




           B. It Is Highly Likely That Plaintiff LeCroy Will Prevail on his Claims
              Under the APA.
           The APA states that a reviewing court “shall…hold unlawful and set aside

agency action, findings, and conclusions found to be” one of the following: (A) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (B) contrary to

constitutional right, power, privilege, or immunity; (C) in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right; (D) without observance of procedure

required by law…” 5 U.S.C. § 706(2)(A)-(D). It is evident that Defendants’ actions in

connection with the 2019 Protocol, and their use of the 2019 Protocol in connection with

the implementation of Mr. LeCroy’s death sentence, violate the APA.

           As set forth in the Complaint, Defendants’ 2019 Protocol constitutes an ultra

vires agency action that must be set aside. Their actual and contemplated application and

the use of the 2019 Protocol in the implementation of Plaintiff’s death sentence are contrary

to the FDPA and, therefore must be prohibited. See Complaint ¶¶49-64.

           The FDPA does not authorize implementation of executions as set forth in the

2019 Protocol. Because the 2019 Protocol is directly contrary to the FDPA’s mandatory

language, which requires the U.S. Marshal to supervise implementation of the death

sentence in the manner prescribed by the law of the State in which the sentence was

imposed, see 18 U.S.C. § 3596(a), the 2019 Protocol violates Section 706(2)(C) of the

APA, and must be set aside. See Catholic Health Initiatives v. Sebelius, 617 F.3d 490, 497

(D.C. Cir. 2014) (Brown, J., concurring) (“When an agency has acted beyond its delegated

authority, a reviewing court will hold such action ultra vires…or a violation of the [APA],

5 U.S.C. § 706(2)(C).”); see also Brown & Williamson Tobacco Corp. v. Food & Drug

Admin., 153 F.3d 155, 176 (4th Cir. 1998), aff’d, 529 U.S. 120 (2000) (voiding as ultra
                                             17
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 18 of 25




vires an agency rule that conflicted with governing statute because agency “exceeded the

authority granted to it by Congress”); Am. Hosp. Assn’t v. Azar, Civil Action No. 18-2841

(RMC), 2019 WL 4451984, at *8-12 (D.D.C. Sept. 17, 2019) (holding rule was ultra vires

because it exceeded statutory authority).

           The 2019 Protocol is also ultra vires because it violates the doctrine of

separation of powers, which is reflected in the “finely wrought” bicameralism and

presentment concepts in the Constitution, Clinton v. City of N.Y., 524 U.S. 417, 440 (1998),

and in specific constitutional provisions that command that the Executive Branch “take

care that the Laws be faithfully executed.” U.S. Const., art. II, § 3; see Complaint ¶51. An

executive agency cannot override the will of Congress by devising a new regulation in

derogation of a statute. Where the regulation contradicts the statute, as is the case here with

the 2019 Protocol, the statute prevails. See Clinton, 524 U.S. at 438 (“There is no provision

in the Constitution that authorizes the President…to amend…or to repeal statutes.”). The

2019 Protocol, therefore, also violates 5 U.S.C. § 706(2)(B), under which a reviewing court

must set aside agency action that is contrary to constitutional powers.

           Moreover, Defendants, in seeking to apply the 2019 Protocol to the

implementation of Plaintiff’s death sentence, failed to abide by clear terms of FDPA, and

therefore acted “not in accordance with law,” and “in excess of statutory jurisdiction,

authority or limitations,” under the APA, 5 U.S.C. § 706(2)(A) & (C). See Complaint ¶61.

Implementation of the death sentence must be in the manner prescribed by the law of the

State in which the sentence was imposed. See 18 U.S.C. § 3596(a); see also In re Fed.

Bureau of Prisons’ Execution Protocol Cases, 955 F.3d at 129-130, 133- 1 3 4 (D.C.

Cir. 2020) (Rao, J., concurring); see id. at 124 n.10 (Katsas, J., concurring). And the

                                              18
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 19 of 25




2019 Protocol must yield to state requirements that are part of the “law of the

State.” See id. at 112-113; see also id. at 126 n.12 (Katsas, J., concurring). Here,

Defendants are bound by Georgia statutory provisions that require two physicians to be

present, and that set forth certain procedures for providing notice to Plaintiff and his

counsel of record in circumstances involving a stay of execution, as well as requirements

that a prescription be obtained for any compounded drug utilized in the execution. The

2019 Protocol and regulations related to implementation of federal death sentences,

however, fail to comply with these mandatory Georgia laws. As such Defendants should

be prohibited from carrying out Plaintiff’s execution under the APA.

           In light of the above, Plaintiff has established that he is likely to prevail on the

merits of his APA claims.

 IV.   PLAINTIFF LECROY WILL SUFFER IRREPARABLE HARM IN THE
       ABSENCE OF THE REQUESTED RELIEF.
       To constitute irreparable harm, “the harm must be certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief to

prevent irreparable harm,” and it “must be beyond remediation.” League of Women Voters

of U.S. v. Newby, 838 F.3d 1, 7-8 (D.C. Cir. 2016) (citing Chaplaincy, 454 F.3d at 297)

(internal quotation marks and brackets omitted). Plaintiff LeCroy has plainly alleged a

harm that, if realized, cannot be corrected: Without a Preliminary Injunction, Plaintiff will

be illegally executed pursuant to unlawful protocol in a matter of days, well before he can

fully litigate his APA claims.

       In analogous circumstances involving APA claims, courts have held that the

plaintiff established irreparable injury for purposes of the preliminary injunction standard.

See Stellar IT Solutions, Inc. v. U.S.C.I.S., Civ. A. No. 18-2015 (RC), 2018 WL 6047413,
                                              19
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 20 of 25




at *11 (D. D.C. Nov. 19, 2018 (finding irreparable injury where plaintiff would be forced

to leave the country under challenged regulations); FBME Bank Ltd. V. Lew, 125 F. Supp.

3d 109, 126-27 (D. D.C. 2015) (finding irreparable injury where challenged regulations

would threaten company’s existence); Damus v. Nielsen, 313 F. Supp. 3d 317, 342 (D.

D.C. 2018) (irreparable injury found where plaintiffs faced detention under challenged

regulations). In those cases, the courts stressed the imminence of the harm and the fact that

it could not be remediated if an injunction did not issue.

       Here, the threatened harm is plainly “beyond remediation” because no “adequate

compensatory or other corrective relief will be available at a later date,” Chaplaincy, 454

F.3d at 297.     For Plaintiff LeCroy, there is no later date. His claim is therefore

“categorically irreparable.” Nken v. Holder, 556 U.S. 418, 435 (2009). Recognizing this

basic reality, courts have, moreover, found that the “requirement—that irreparable harm

will result if a stay is not granted—is necessarily present in capital cases.” Wainright v.

Booker, 473 U.S. 935, 935 n.1 (1985) (Powell, J., concurring). In similar circumstances,

courts have repeatedly held that a plaintiff suffers irreparable harm if he is executed before

his legal challenges to the execution methods are complete. See, e.g., Nooner v. Norris,

No. 5:06-cv-00110-SWW, 2006 WL 8445125, at *3 (E.D. Ark. June 26, 2006) (plaintiff

showed threat of irreparable harm because if he suffered pain during his execution, as

alleged, the injury would never be rectified); Cooey v. Taft, 430 F. Supp. 2d 702, 708 (S.D.

Ohio 2006) (same); Brown v. Beck, No. 5:06CT3018 H, 2006 WL 3914717, at *7 (E.D.

N.C. Apr. 7, 2006) (same).

       There is no question that Plaintiff will suffer irreparable harm absent an injunction:

The Government will be allowed to execute him in a manner that violates the law. That

                                             20
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 21 of 25




harm is great, imminent, and irremediable. See, e.g., Wainright v. Booker, 473 U.S. 935,

935 n.1 (1985) (Powell, J., concurring in decision to vacate stay of execution) (“irreparable

harm…is necessarily present in capital cases.”); Evans v. Bennett, 440 U.S. 1301, 1306

(1979) (granting stay of execution in light of the “obviously irreversible nature of the death

penalty).

V.    THE BALANCE OF EQUITIES FAVORS PLAINTIFF LECROY.

       The balance of equities also strongly favors the granting of a Preliminary Injunction

in this case. Although the issues set forth in Plaintiff LeCroy’s Complaint are very

important and necessary to resolve, they are not complicated and their ultimate resolution

should not be a particularly time-consuming process. Therefore, it is not anticipated that

any delay would be lengthy. At the same time, the people of Georgia and the various

United States with inmates on federal death row have a strong federalism interest in having

their laws respected and carried out uniformly and as written. Moreover, while Mr. LeCroy

recognizes that the Government has an interest in the finality of litigation, that finality

interest is best served by resolving these weighty issues that are sure to present themselves

before each federal execution date is set. Finally, given that the Defendants waited 8 years

before coming up with an execution protocol at all, it would be difficult for them to argue

that the time it would take them to comply with Georgia – and federal – law is prejudicial.

Mr. LeCroyhas a strong interest in ensuring that execution complies with the federal

constitution and the federal statutes as well as the Georgia statutes to which the federal law

is expressly subject and has incorporated.

       As noted, the issues raised in Mr. LeCroy’s Complaint are neither particularly

complicated, nor do they require lengthy factual development such that any delay incurred

                                             21
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 22 of 25




need be lengthy. The Georgia statute requires the presence of two physicians: “There shall

be present at the execution of a convicted person . . . two physicians to determine when

death supervenes.” O.C.G.A. 17-10-41 (2010). This requirement is straightforward and

the determination of whether the federal government will comply is a simple question that

should not entail lengthy delay. The same is true of the other two issues raised by Plaintiff

LeCroy, concerning notification of any change of date and the requirement that the federal

government comply with Georgia law in the procurement of a prescription for compounded

drugs.

         At the same time, the questions to be resolved are of paramount importance. The

question of whether the Government must comply with State statutory law in implementing

the federal death penalty is one that recurs with each execution. This was recently

identified specifically by Justice Sotomayor when she concurred in the denial of certiorari

in a recent federal death penalty case:

         This case… does not turn on the question most in need of this Court’s
         guidance: whether the “manner prescribed by the law of the State” includes
         procedures set forth in a state agency’s execution protocol. But with
         additional federal executions scheduled in the coming months, the
         importance of clarifying the FDPA’s meaning remains. I believe that this
         Court should address this issue in an appropriate case.
Mitchell v. United States, 591 U.S. --- (Case No. 20A32, Aug. 25, 2020) (Sotomayor, J.,

concurring) (attached hereto as Exhibit A). Mr. LeCroy’s case sets forth this question

squarely, with simplicity and clarity. Moreover, this is not a question that could have been

raised by Mr. LeCroy until the FDPA was interpreted to require adherence to binding state

law and the Government set his execution date without any plan to do so. This is an

important legal issue on which a sitting Justice has expressly opined that the Supreme Court



                                             22
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 23 of 25




should accept certiorari soon, and its resolution in this case will also ensure compliance

with the letter and spirit of the law, here and potentially in future cases as well.

       Finally, Plaintiff LeCroy has a strong interest in his execution being carried out in

compliance with Federal and Georgia law. The actual execution can only be carried out

once and he has a strong interest in its being carried out lawfully and in the more humane

manner that the law of his state of conviction (Georgia) expressly requires in the particulars

noted above.

       For all of these reasons, the equities lie in favor of granting the Motion for

Preliminary Injunction. Any delay is likely to be minimal, Mr. LeCroy’s interests are

compelling, and these issues also should be resolved for future federal executions.

 VI.   THE REQUESTED RELIEF IS IN THE PUBLIC INTEREST.
       The public interest is not served by executing an individual before he has had the

opportunity to avail himself of legitimate procedures to challenge the legality of his

execution. More generally, “[t]he public interest is [also] served when administrative

agencies comply with their obligations under the APA.” N. Mariana Islands v. United

States, 686 F. Supp. 2d 7, 21 (D. D.C. 2009). By contrast, “[t]here is generally no public

interest in the perpetuation of unlawful agency action.” League of Women Voters of U.S. v.

Newby, 838 F.3d 1, 12 (D.C. Cir. 2016). And “[a]pplying the law in a way that violates

the Constitution is never in the public’s interest.” Minney v. U.S. Office of Pers. Mgmt.,

130 F. Supp. 3d 225, 236 (D. D.C. 2015). Courts have further recognized the “important

public interest in the humane and constitutional application of [a] lethal injection statute.”

Nooner, 2006 WL 8445125m at *4; Cooey, 430 F. Supp. 2d at 708. When the government




                                              23
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 24 of 25




decides to take a life, the public interest demands that it do so in a considered and deliberate

manner, and in accordance with all of society’s expected legal requirements.

       While Defendants may cite the public interest in “finality” of death sentences, as it

has done previously, see, e.g., Br. For Appellants at 49, In re Federal Bureau of Prisons

Protocol Cases, No. 19-5322 (D.C. Cir. filed Dec. 23, 2019), that interest in the conclusion

of litigation cannot eclipse Plaintiff’s rights by allowing Defendants to permanently

extinguish potentially meritorious claims. In fact, “finality” will be served even if Plaintiff

does not ultimately succeed on the merits of his claims, as his death sentence would still

be undisturbed by this Court’s preliminary injunction. Defendants spent eight years

revising their lethal injection protocol, including six years engaged in the “final phases of

finalizing the protocol.” Roane v. Gonzalez, No. 1:05-cv-02337-TSC (D.D.C. filed July 13,

2013), Dkt. # 323. Defendants cannot now credibly allege that their interest in finality or

in expeditious executions would be seriously hampered by allowing Plaintiff’s claims to

be fully and fairly litigated—nor can Defendants blame the lapse between the imposition

of Plaintiff’s sentence and the setting of his execution date on any litigation strategy

employed by Plaintiff. Mr. LeCroy’s conviction and death sentence have been final since

March of 2015, yet the Government insists on pressing forward with its intent to carry out

his execution within a comparably short and rushed time frame, having given him less

than two months’ notice of his execution date. “[T]he fact that the government has not—

until now—sought to” schedule Plaintiff’s execution “undermines any urgency

surrounding” its need to do so. Osorio-Martinez v. Att’y Gen. U.S. of Am., 893 F.3d 153,

179 (3d Cir. 2018). A preliminary injunction will therefore “not substantially injury other

interested parties,” the public, or the government. Chaplaincy, 454 F.3d at 297.

                                              24
  Case 1:19-mc-00145-TSC Document 233-1 Filed 09/08/20 Page 25 of 25




                                    CONCLUSION

       For the forgoing reasons, Plaintiff William LeCroy respectfully requests that the

Court preliminarily enjoin Defendants from proceeding with his scheduled execution on

September 22, 2020, and set an expedited hearing date for oral argument on this motion.

       Dated: September 8, 2020             Respectfully submitted,

                                            ___/s/ Gregory S. Smith______________
                                            Gregory S. Smith (DC Bar #472802)
                                            Law Offices of Gregory S. Smith
                                            913 East Capitol Street, S.E.
                                            Washington, D.C. 20003
                                            Telephone: (202) 460-3381
                                            Email: gregsmithlaw@verizon.net

                                            ___/s/ John R. Martin ______________
                                            John R. Martin (pro hac vice pending)
                                            Martin Brothers P.C.
                                            1099 St. Louis Place
                                            Atlanta, GA 30306
                                            Telephone: (404) 433-7446
                                            Email: jack@martinbroslaw.com

                                            Attorneys for Plaintiff William LeCroy



                             CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 8th day of September 2020.


                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                           25
Case 1:19-mc-00145-TSC Document 233-2 Filed 09/08/20 Page 1 of 2




                        Cite as: 591 U. S. ____ (2020)            1

                         Statement of SOTOMAYOR, J.

       SUPREME COURT OF THE UNITED STATES
                                _________________

                                 No. 20A32
                                _________________


            LEZMOND C. MITCHELL v. UNITED STATES
                        ON APPLICATION FOR STAY
                              [August 25, 2020]

          The application for stay of execution of sentence of death
       presented to JUSTICE KAGAN and by her referred to the
       Court is denied.
          Statement of JUSTICE SOTOMAYOR respecting the denial
       of the application for stay.
          The Federal Death Penalty Act of 1994 (FDPA) requires
       that the Federal Government implement death sentences
       “in the manner prescribed by the law of the State in which
       the sentence is imposed.” 18 U. S. C. §3596(a). Considera-
       ble uncertainty exists about the scope of this provision. In
       the most detailed analysis provided by a lower court to date,
       three judges offered three different views on how to define
       the “manner” of implementing a death sentence and where
       to locate the relevant “law of the State.” See In re Federal
       Bureau of Prisons’ Execution Protocol Cases, 955 F. 3d 106,
       108 (CADC 2020) (per curiam) (“Each member of the panel
       takes a different view of what the FDPA requires”). Thus
       far, this Court has declined to provide definitive guidance
       on these important questions. See Barr v. Roane, 589 U. S.
       ___ (2019) (application for stay or vacatur denied); Bour-
       geois v. Barr, ante, p. ___ (cert. denied).
          Because these questions are not adequately presented for
       our review in the pending case, I agree with this Court’s
       decision to deny a stay. Here, the Ninth Circuit did not
       need to resolve the key issue on which the D. C. Circuit
       panel split because it assumed an answer favorable to
Case 1:19-mc-00145-TSC Document 233-2 Filed 09/08/20 Page 2 of 2




       2               MITCHELL v. UNITED STATES

                         Statement of SOTOMAYOR, J.

       Mitchell and still denied relief. See United States v. Mitch-
       ell, ___ F. 3d ___, ___–___ (CA9 2020) (per curiam). This
       case, therefore, does not turn on the question most in need
       of this Court’s guidance: whether the “manner prescribed
       by the law of the State” includes procedures set forth in a
       state agency’s execution protocol. But with additional fed-
       eral executions scheduled in the coming months, the im-
       portance of clarifying the FDPA’s meaning remains. I be-
       lieve that this Court should address this issue in an
       appropriate case.
